Citation Nr: 0912025	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a head injury with 
memory loss and depression.

2.  Entitlement to service connection for an ear condition.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel






INTRODUCTION

The veteran served on active duty from October 1977 to 
December 1979.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran incurred or aggravated a head injury with memory loss 
and depression during active duty.  

2.  The competent medical evidence does not show that the 
Veteran incurred or aggravated an ear condition during active 
duty.


CONCLUSIONS OF LAW

1.  Service connection for a head injury with memory loss and 
depression is not warranted.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for an ear condition is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2004 that fully addressed 
all necessary notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no ratings or 
effective dates will be assigned with respect to the claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment reports, as well as records from the Social 
Security Administration (SSA).  

The veteran was scheduled for an April 2008 hearing before a 
Veterans Law Judge, sitting at the RO, but failed to attend.  

The Board is aware that prior to the scheduled hearing, a 
November 2006 letter from the RO informed the Veteran that 
her substantive appeal was untimely and her claim was closed.  
Nevertheless, the Board finds that this letter did not result 
in any prejudice to the Veteran.  A June 2008 memorandum in 
the claims file found that the Veteran had submitted a timely 
substantive appeal.  Thereafter, the RO sent her a 
supplemental statement of the case (SSOC), dated in January 
2009.  The issuance of this SSOC indicated to the Veteran 
that her claims were still on appeal.  Correspondence to the 
veteran dated in February 2009 provided her another 
opportunity to schedule a hearing before a Veterans Law 
Judge.  She did respond to this letter.  

The Veteran has not been afforded a VA examination.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records are 
negative for any evidence of a head injury, memory loss or 
depression.  They are also negative for any evidence of an 
ear condition other than a single diagnosis of acute serous 
otitis media made during a cold.  There is no competent post-
service medical evidence linking the Veteran's current 
complaints to her service.  Thus, the Board finds that the 
information and competent medical evidence of record, as set 
forth and analyzed below, contains sufficient competent 
medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The Veteran contends that she incurred a head injury while on 
active duty that resulted in memory loss and depression.  
Private post-service treatment records reflect that the 
Veteran specified that the head injury was caused by a 
grenade.  The Veteran also contends that she has ear problems 
due to active duty.  

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses of a head injury, 
memory loss, or depression.  They show headaches in December 
1978 that were a symptom of gastroenteritis and viral 
syndrome.  The service treatment records are also negative 
for complaints, symptoms, findings or diagnoses related to 
ear complaints, other than a July 1976 complaint of a cold.  
At that time, she denied tinnitus, vertigo, earache, 
decreased hearing or ear itching.  Physical examination was 
negative except for TM air fluid level and TM bubbles.  The 
pertinent assessment was acute serous otitis media.  

The report of a September 1979 Chapter 8 examination provides 
that all clinical evaluations were normal, and is negative 
for any pertinent defect or diagnosis other than pregnancy.  
The corresponding September 1979 report of medical history is 
negative for any pertinent complaints or physician's summary 
or elaboration. 

Because the claimed conditions were not seen during service, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).

An October 2008 SSA Disability Determination provides that 
the Veteran had a disability that began in September 2007.  
The primary diagnosis was functional psychotic disorders, and 
the secondary diagnosis was affective disorders.  

Post-service private medical records, which include medical 
records from the SSA, show treatment for a variety of 
complaints, including memory loss, depression and noise in 
the ears.  The earliest post-service indications of these 
complaints are dated after 2000, decades after the Veteran's 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The post-service medical records are also negative for any 
competent medical evidence or medical opinion linking the 
Veteran's claimed memory loss, depression or ear condition to 
service.  The medical records show that in April and May 2007 
the Veteran reported an inservice head injury that resulted 
in memory loss.  However, the medical records include no 
endorsement of this opinion and merely recite the Veteran's 
own lay belief.  As such, the records are not probative in 
linking the Veteran's current complaints to service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).

The Board is aware that the Veteran implicitly contends that 
her memory loss, depression and ear problems have continued 
since active duty.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the Veteran is able to observe continuity 
of the claimed symptoms since service, her opinions are 
outweighed by the competent medical evidence.  Simply stated, 
the Board finds that the service treatment records 
(containing no evidence of a head injury, memory loss, 
depression, or any ear findings other than those associated 
with a single cold), and post-service medical records 
(containing no competent medical evidence of pertinent 
complaints, symptoms, findings or diagnoses for many years 
after service, and no competent medical evidence linking any 
post-service memory loss, depression or ear problems to her 
service) outweigh the Veteran's contentions.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a head injury with 
memory loss and depression, or service connection for an ear 
condition.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a head injury with memory loss and 
depression is denied.

Service connection for an ear condition is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


